DETAILED ACTION
This action is in response to the amendment dated 3/31/2022.  Claims 1-9, 12-14, 16 and 17 are currently amended.  No claims have been canceled.  No claims are newly added.  Presently, claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see the Objection to the Drawings section on page 8 of the response dated 3/31/2022, with respect to the objection to the drawings noted in the Office action dated 12/10/2021 have been fully considered and are persuasive.  It is considered that the replacement drawings submitted 3/31/2022 overcomes the objection to the drawings noted in the Office action dated 12/10/2021.  The objections to the drawings noted in the Office action dated 12/10/2021 have been withdrawn. 

Applicant’s arguments, see the Claim Objections section on pages 8-9 of the response filed 3/31/2022, with respect to the claim objections noted in the Office action dated 12/10/2021 have been fully considered and are persuasive.  It is considered that the amendments to the claims dated 3/31/2022 overcome the objections to the claims noted in the Office action dated 12/10/2021.  The objections to the claims noted in the Office action dated 12/10/2021 have been withdrawn. 

Applicant’s arguments, see 35 U.S.C. 112 Claim Rejections section on page 10 of the response dated 3/31/2022, with respect to the rejections of claims 14 and 16-17 under 35 U.S.C. 112(b) as provided in the Office action dated 12/10/2021 have been fully considered and are persuasive.  It is considered that the amendments to the claims dated 3/31/2022 overcome the rejections of claims 14 and 16-17 under 35 U.S.C. 112(b) as provided in the Office action dated 12/10/2021.  The rejections of claims 14 and 16-17 under 35 U.S.C. 112(b) as provided in the Office action dated 12/10/2021 have been withdrawn. 

Applicant’s arguments, see the Double Patenting Rejection section on page 21 of the response dated 3/31/2022, with respect to the rejection of claims 1, 2, 4-7, 10, 11 and 13 as being provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 7-12 of copending Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann), the rejection of claim 12 as being provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 7-12 of copending Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann) and further in view of U.S. Patent No. 5,407,134 (Thompson et al.) and the rejection of claim 15 as being provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 7-12 of copending Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann) and further in view of U.S. Patent No. 8,905,327 (Hartnell) have been fully considered and are persuasive.  It is considered that the filing and approval of the Terminal Disclaimer dated 3/31/2022 overcomes the provisional grounds of nonstatutory double patenting provided in the Office action dated 12/10/2022.  

Applicant’s arguments, see 35 U.S.C. 102 Anticipation Rejections Based on Champseix section on pages 10-14 of the response filed 3/31/2022, with respect to the rejection(s) of claim(s) 1, 2 and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Champseix et al. (US 4766933) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  It is considered that the amendment to claim 1 in the response dated 3/31/2022 overcomes the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Champseix et al. as applied in the Office action dated 12/10/2021.   However, upon further consideration, a new ground(s) of rejection is made in view of the Rafaely reference (US 4237931).
It is considered that the Rafaely reference discloses wherein the first deformable diaphragm (32) has a first face (see annotated figure 2 below) in contact with the first end of the piston (see annotated figure 2 below) and a second face (see annotated figure 2 below), opposite the first face, intended to be in contact with the fluid, the first diaphragm configured to close off the first channel (68) when the piston is in the switched position (considered the position in which the diaphragm 32 contacts the valve seat 52), the first channel being open when the piston is in the initial position (considered the position depicted in figure 2 in which the diaphragm 32 is spaced from the valve seat 52); and wherein the second deformable diaphragm (30) has a first face (see annotated figure 2 below) in contact with the second end of the piston (see annotated figure 2 below) and a second face (see annotated figure 2 below), opposite the first face, intended to be in contact with the fluid, the second diaphragm (30) configured to close off the second channel (66) when the piston is in the initial position (considered the position depicted in figure 2 in which the diaphragm 20 contacts the valve seat 50), the second channel being open when the piston is in the switched position (considered the position in which the diaphragm 30 is spaced from the valve seat 50).

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Terminal Disclaimer
The terminal disclaimer filed on 3/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/875,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a return element for returning (claim 2, line 2) in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafaely (US 4237931).
Regarding claim 1, the Rafaely reference discloses a fluid distributor (see figure 2) comprising an inlet (2); a first outlet (6) and a first fluid communication channel (68) between the fluid inlet and the first outlet; a second outlet (4) an a second fluid communication channel (66) between the fluid inlet and the second outlet; an actuator (58, 60) comprising a movable piston (58, 60) able to move between an initial position (considered the position depicted in figure 2 in which the diaphragm 30 contacts the valve seat 50) and a switched position (considered the position in which the diaphragm 32 contacts the valve seat 52), the piston being disposed between a first deformable diaphragm (32) and a second deformable diaphragm (30); wherein the first deformable diaphragm (32) has a first face (see annotated figure 2 below) in contact with the first end of the piston (see annotated figure 2 below) and a second face (see annotated figure 2 below), opposite the first face, intended to be in contact with the fluid, the first diaphragm configured to close off the first channel (68) when the piston is in the switched position (considered the position in which the diaphragm 32 contacts the valve seat 52), the first channel being open when the piston is in the initial position (considered the position depicted in figure 2 in which the diaphragm 32 is spaced from the valve seat 52); and wherein the second deformable diaphragm (30) has a first face (see annotated figure 2 below) in contact with the second end of the piston (see annotated figure 2 below) and a second face (see annotated figure 2 below), opposite the first face, intended to be in contact with the fluid, the second diaphragm (30) configured to close off the second channel (66) when the piston is in the initial position (considered the position depicted in figure 2 in which the diaphragm 20 contacts the valve seat 50), the second channel being open when the piston is in the switched position (considered the position in which the diaphragm 30 is spaced from the valve seat 50).


    PNG
    media_image1.png
    567
    611
    media_image1.png
    Greyscale

In regards to claim 2, the Rafaely reference discloses wherein a return element (spring 62) for returning the piston to the initial position (considered the position depicted in figure 2) when the actuator is inactive and when the pressure of the fluid at the fluid inlet of the fluid distributor is lower than a predetermined pressure.
In regards to claim 4, the Rafaely reference discloses wherein a fluid-contact surface area of the first diaphragm is smaller than a fluid-contact surface area of the second diaphragm when the piston is in the switch position (it is considered that in the switch position, the first diaphragm is in contact with the valve seat 52; fluid from the inlet 2 would only be able to contact the portion of the first diaphragm positioned within the valve seat 52; the second diaphragm would be out of contact with the valve seat 50 in the switched position, therefore, the fluid from the inlet 2 would be able to contact the surface of the diaphragm 30 facing toward the right in the orientation depicted in figure 2), and the fluid-contact surface area of the second diaphragm is smaller than the fluid-contact surface area of the first diaphragm when the piston is in the initial position (it is considered that in the initial position, the first diaphragm is not in contact with the valve seat 52; fluid from the inlet 2 would be able to contact the surface of the first diaphragm 32 facing to the left in the orientation depicted in figure 2; the second diaphragm would be in of contact with the valve seat 50 in the initial position, therefore, the fluid from the inlet 2 would only be able to contact the surface of the diaphragm 30 received within the valve seat 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafaely (US 4237931) in view of Landers (US 20070221273).
In regards to claim 3, the Rafaely reference discloses wherein the return element (spring 62) returns the piston (considered the combination of 58, 60) to the initial position when the actuator is inactive (see figure 2) and when the pressure of the fluid at the inlet of the distributor is lower than a predetermined pressure (it is considered that a pressure can be applied to the piston and spring to operate the piston into the switched position).
The Rafaely reference does not expressly disclose that the predetermined pressure is between 1 bar and 15 bar. 
However, the Landers reference teaches a valve assembly having a piston (34, 36) and a diaphragm (38) wherein the piston and diaphragm are biased to an initial position by a spring (48) when the pressure of the fluid at an inlet (81) is lower than a predetermined threshold pressure of 40 psi (~2.7579 bar) in order to prevent fluid flow through the port (see paragraph [0014)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to operate the fluid distributor of the Rafaely reference with the predetermined pressure at 40 psi (~2.7579 bar) as taught by the Landers reference in order to prevent fluid flow through the second fluid communication channel when the actuator is inactive.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafaely (US 4237931) in view of Thompson et al. (US 5407134).
In regards to claim 12, the Rafaely reference does not expressly disclose wherein the inlet (2) and the two outlets (6, 4) each have a male or female fluid quick-connect tip.
However, the Thompson et al. reference teaches a fluid distribution system wherein a conduit (31) is connectable to a container (38) and to a reservoir (26) and conduit (35) is connectable to a container (36) and to a reservoir (26) wherein a convenient way to accomplish the connection and disconnection is by use of a quick disconnect connector (35a) on the end at conduit (85) which may engage a complementary fitting (86a) provided on the container (36) or a similar fitting (26a) provided on the reservoir (26) (col. 4, lines 15-24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the connections at the inlet and the two outlets of the Rafaely reference as quick disconnect connector as taught by the Thompson et al. reference in order to provide a convenient manner in which to connect or disconnect the inlet and the two outlets to desired conduits during assembly and maintenance.

Allowable Subject Matter
Claims 5-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the prior art of record does not disclose or suggest wherein the actuator is an electromagnetic actuator connected to an electrical connector of the fluid distributor and configured to control the movement of the piston into the switched position in combination with the other limitations of the claim.
In regards to claim 6, the prior art of record does not disclose or suggest wherein the first diaphragm forms a seal between a central body of the fluid distributor and the first fluid communication channel, and the second diaphragm forms a seal between the central body and the second fluid communication channel, guaranteeing that the fluid doesn’t reach the inside of the central body in combination with the other limitations of the claim.
Claims 7-11 depend from claim 6, either directly or indirectly, and, therefore, claims 7-11 are allowable for containing the indicated allowable subject matter of claim 6.
In regards to claim 13, the prior art of record does not disclose or suggest a system for distributing a fluid in a vehicle comprising a plurality n of independent fluid ejector devices and a plurality of n-1 of fluid distributors according to claim 1 and means for conducting fluid to connect a fluid reservoir to the n fluid ejection devices, via the n-1 fluid distributors in combination with the other limitations of the claim.
Claims 14-17 depend from claim 13, either directly or indirectly, and, therefore, claims 14-17 are allowable for containing the indicated allowable subject matter of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753